1
2
3
                                                             JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ARMAND M. BASS,                         Case No. 5:19-cv-00231-MWF (KES)
12          Plaintiff,
13   v.                                                 JUDGMENT
14
15   SAN BERNADINO COUNTY
     SHERIFFS OFFICE, et al.,
16
            Defendants.
17
18
19
           Pursuant to the Court’s Order Accepting the Report and Recommendation of
20
     United States Magistrate Judge,
21
           IT IS ADJUDGED that the Second Amended Complaint is dismissed with
22
     prejudice.
23
24
     DATED: April 6, 2020
25
26                                      ____________________________________
27                                      MICHAEL W. FITZGERALD
                                        UNITED STATES DISTRICT JUDGE
28
